Name: Commission Regulation (EC) NoÃ 707/2005 of 10 May 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: agricultural policy;  plant product;  prices
 Date Published: nan

 11.5.2005 EN Official Journal of the European Union L 119/1 COMMISSION REGULATION (EC) No 707/2005 of 10 May 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 11 May 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 May 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 10 May 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 114,6 204 112,3 212 122,7 999 116,5 0707 00 05 052 146,6 204 64,6 999 105,6 0709 90 70 052 70,3 204 35,2 999 52,8 0805 10 20 052 41,5 204 47,6 212 58,6 220 47,4 388 66,8 400 50,3 624 56,7 999 52,7 0805 50 10 052 49,5 388 60,0 400 57,3 528 54,4 624 70,4 999 58,3 0808 10 80 388 93,9 400 143,8 404 128,4 508 78,8 512 70,4 524 63,3 528 69,7 720 67,5 804 106,8 999 91,4 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.